DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 30 April 2019.  Claims 1-7 are pending and considered below.         

Examiner Note, Reopening of Prosecution
	The Non-Final rejection of the instant invention is reissued because the Examiner erred in the originally issued rejection of the claims based on a statutory double patenting rationale.  The issue is now corrected with the issuance of a rejection of the claims based upon non-statutory double patenting.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants’ claim of priority to prior filed application 15/791961, filed 24 October 2017 and published as 20190122143 is acknowledged.  The instant application is afforded a priority date of 24 October 2017. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application No. 15/791961, published as 20190122143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 8 and 15 disclose essentially identical inventions with the exception of being directed to a computer program product and a system, respectively.  As well, the dependent claims 9-14 and 16-20 are directed to essentially the same inventions with the exception of being directed to a computer program product and a system, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
receiving, by an application executing on a processor, a plurality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle; 
determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources; 
determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the set of rules associated with the first seat; 
computing, based on a machine learning (ML) model a score for the first passenger; 
determining that the score exceeds a threshold score associated with the first seat; and 
allocating, by the application, the first passenger to the first seat in the mass-transit vehicle.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-7 is/are drawn to methods (i.e., a process).  As such, claims 1-7 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving a purality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle; determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources; determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger; determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the set of rules associated with the first seat; computing a score for the first passenger; determining that the score exceeds a threshold score associated with the first seat; and allocating, by the application, the first passenger to the first seat in the mass-transit vehicle.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as managing personal behavior relationships or interactions between people, including social activities, teaching, and following rules or instructions, and as well is similar to judicial exceptions related to mental process such as concepts performed in the human mind (including an observation, evaluation, judgement, or opinion.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system implementing machine learning processes, including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [36] recites “server 101 generally includes a processor 704 which obtains instructions and data via a bus 720 from a memory 706 and/or a storage 708. The server 101 may also include one or more network interface devices 718, input devices 722, and output devices 724 connected to the bus 720. The server 101 is generally under the control of an operating system,” written description paragraph [37] recites “storage 708 is representative of hard-disk drives, solid state drives, flash memory devices, optical media and the like. Generally, the storage 708 stores application programs and data for use by the server,” and written description paragraph [49] recites “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-7 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations detailing the analysis of potential passengers with respect to physical and non-physical attributes, the training and implementation of a machine learning model, and allocating passengers to vehicle seats in accordance with rules and scores.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-7 do not add more to the abstract idea of independent Claim 1 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See Boren et al. (20130080357) at least paras. [101]-[113], and Figs. 5,6,7A,7B disclosing the accommodation of passengers of different width requirements
See Howe (20160358272) at least paras. [32]-[34] disclosing the determination of passenger size by tracking purchase transactions
Sy et al. (20130054375) at least paras. [19], [21]-[25] disclosing the use of social media information and data about passengers to assign seats in accordance with user preferences
LeMarier et al. (20140052482) at least paras. [36]-[50] disclosing a passenger seating system generated with numerical weights assigned to passengers in accordance with various criteria
Iwanami (20170372236) at least paras. [49]-[53], [65], [66], discloses the assignment of airplane seats in accordance with passenger sensitivity ratings
Hornbaker et al. (20120123812) at least paras. [24]-[30] discloses the calculation of passenger score values of passengers with respect to user profiles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682